      Case 2:21-cv-00054-SMB Document 10 Filed 02/08/21 Page 1 of 4



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Marcus Don Powell,                                  No. CV-21-00054-PHX-SMB
10                  Plaintiff,                           ORDER
11   v.
12   Commissioner        of      Social    Security
     Administration,
13
                    Defendant.
14
15          Pending before this Court is Plaintiff Marcus Don Powell’s First Amended

16   Complaint (“FAC”). (Doc. 7.) Plaintiff originally brought this case pro se on January 12,

17   2021 against the Social Security Administration (“SSA”) and against Administrative Law

18   Judge (“ALJ”) Rebecca Jones. (Id.) The Court granted Plaintiff’s application to proceed in

19   forma pauperis on January 15, 2021. The Court has screened Plaintiff’s FAC pursuant to

20   28 U.S.C. § 1915(e)(2)(B) and approves in part and dismisses in part Plaintiff’s claims

21   against the SSA. Plaintiff’s claims against ALJ Jones are dismissed with prejudice.

22    I.    LEGAL STANDARD

23          When a party proceeds in forma pauperis, 28 U.S.C. § 1915(e)(2) requires the Court

24   to screen lawsuits and dismiss them sue sponte if it determines “the action or appeal…fails

25   to state a claim on which relief may be granted...” Lopez v. Smith, 203 F.3d 1122, 1126

26   (9th Cir. 2000). To adequately state a claim, Rule 8(a) of the Federal Rules of Civil

27   Procedure requires a complaint contain (1) a short and plain statement of the grounds for

28   the court’s jurisdiction, (2) a short and plain statement of the claim showing that the pleader
       Case 2:21-cv-00054-SMB Document 10 Filed 02/08/21 Page 2 of 4



 1   is entitled to relief, and (3) a demand for judgment for the relief the pleader seeks. Fed. R.
 2   Civ. P. 8(a)(3). While detailed factual allegations are not required, “Threadbare recitals of
 3   the elements of a cause of action, supported by mere conclusory statements, do not suffice.”
 4   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A complaint “must contain sufficient factual
 5   matter, accepted as true, ‘to state a claim to relief that is plausible on its face.’” Id. (quoting
 6   Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Thus, a complaint should
 7   contain “factual content that allows the court to draw the reasonable inference that the
 8   defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556).
 9   II.    STATUTORY SCREENING
10           Plaintiff brings three causes of action against the SSA. (Doc. 7.) The Court
11   construes his first claim as an appeal from the SSA’s denial of his disability benefits. (Id.
12   at 1-2.) The Court has determined that Plaintiff states a claim for an appeal from the SSA’s
13   denial of his disability benefits.
14           Plaintiffs second claim is for “intentional infliction of emotional distress/attempted
15   murder.” (Id. at 2.) To proceed with a tort claim against the United States, Plaintiff must
16   meet two requirements under the Federal Torts Claims Act (“FTCA”): “(1) file a claim
17   with the appropriate federal agency within two years of the claim’s accrual; and (2) file
18   suit within six months of the administrative denial of the claim.” Cook v. Social. Sec.
19   Admin., No. C 06-1965 RS, 2008 WL 5211242, at *1 (N.D. Cal. Dec. 11, 2008) (citing 28
20   U.S.C. § 2401(b); Dyniewicz v. United States, 742 F.2d 484, 485 (9th Cir. 1984)). Under
21   the FTCA, Plaintiff must exhaust all administrative remedies before bringing a tort claim
22   against the United States. 28 U.S.C. § 2675(a). If the claim is not presented before
23   commencing suit in federal court, it must be dismissed. Id. at *2 (citing McNeil v. United
24   States, 508 U.S. 106, 111 (1993)). Here, Plaintiff has failed to allege that he exhausted his
25   administrative remedies under the FTCA before bringing his tort claim. Further, Plaintiff
26   has failed to allege facts sufficient to support his claim for “intentional infliction of emotion
27   distress/attempted murder.” Considering the nature of the action, the Court believes any
28   attempt to amend the claim is futile because it determines that this claim could not be cured


                                                    -2-
       Case 2:21-cv-00054-SMB Document 10 Filed 02/08/21 Page 3 of 4



 1   by the allegation of other facts. See Lopez, 203 F.3d at 1130. Simply put, the Court cannot
 2   see how the denial of Plaintiff’s disability benefits resulted in intentional infliction of
 3   emotional distress or attempted murder. Thus, the Court dismisses Plaintiff’s claim for
 4   intentional infliction of emotional distress/attempted murder with prejudice.
 5           Plaintiff’s third claim is for “improper and invalid jurisdiction over a person.” (Id.
 6   at 2.) However, the Court is not aware of a jurisdiction that authorizes such a claim.
 7   Therefore, this claim is dismissed with prejudice.
 8          The Court determines that Plaintiff has sufficiently stated a claim against the SSA.
 9   However, Plaintiff has again improperly listed ALJ Jones as a Defendant in this action.
10   The Supreme Court has acknowledged that ALJ’s are afforded absolute immunity, ruling
11   “[t]here can be little doubt that the role of the modern federal hearing examiner or
12   administrative law judge…is ‘functionally comparable’ to that of a judge.” Butz v.
13   Economou, 438 U.S. 478, 513-14 (1978) (“We therefore hold that persons subject to these
14   restraints and performing adjudicatory functions within a federal agency are entitled to
15   absolute immunity from damages liability for their judicial acts.”); see also Cleavinger v.
16   Saxner, 474 U.S. 193, 200 (1985). Therefore, ALJ Jones cannot be sued for liability arising
17   from her judicial acts. Accordingly, the Court will dismiss ALJ Jones as a Defendant in
18   this matter with prejudice.
19   III.   CONCLUSION
20          Accordingly,
21          IT IS ORDERED that Plaintiff’s First Amended Complaint (Doc. 7) is approved
22   in part and dismissed in part. Plaintiff’s claims for “intentional infliction of emotional
23   distress/attempted murder” and “improper and invalid jurisdiction over a person” are
24   dismissed with prejudice. All claims against ALJ Jones are dismissed with prejudice, and
25   ALJ Jones is dismissed as a Defendant in this matter with prejudice.
26          IT IS FURTHER ORDERED that the Clerk of Court shall issue a Summons and
27   provide it to Plaintiff along with a blank U.S. Marshal Form 285 and copies of the First
28   Amended Complaint (Doc. 7) and this Order.


                                                 -3-
      Case 2:21-cv-00054-SMB Document 10 Filed 02/08/21 Page 4 of 4



 1
 2         IT IS FURTHER ORDERED that Plaintiff shall complete the U.S. Marshal Form
 3   285 and return it along with the Summons and the Court-provided copies of the First
 4   Amended Complaint and this Order to the Clerk of Court.
 5         IT IS FURTHER ORDERED that the U.S. Marshal shall serve a copy of the First
 6   Amended Complaint and Summons on Defendant as designated by Plaintiff on the
 7   completed U.S. Marshal Form 285.
 8         Dated this 4th day of February, 2021.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -4-
